REASON FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: 
The closest prior art on record Ozturk et al (US 2015/0117357 A1) fails to teach the combination of the limitations “establish a multi-link session between a first wireless device and a second wireless device, the multi-link session comprising a plurality of wireless links for communications in parallel between the first wireless device and the second wireless device, wherein the plurality of wireless links support communications between a first media access control (MAC) entity of the first wireless device and a second MAC entity of the second wireless device, wherein each wireless link of the plurality of wireless links is identified by a unique address comprising a transmitter address and a receiver address; assign data packets associated with a plurality of traffic flows to a common transmit queue, wherein MAC service data units are allocated to the plurality of wireless links from the common transmit queue; and communicate, over the plurality of wireless links, parallel communications between the first wireless device and the second wireless device, wherein a first traffic flow of the plurality of traffic flows is communicated over a first wireless link of the plurality of wireless links, and a second traffic flow different from the first traffic flow of the plurality of traffic flows is communicated over a second wireless link of the plurality of wireless links”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KODZOVI ACOLATSE whose telephone number is (571)270-1999. The examiner can normally be reached Monday to Friday 10 am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Avellino Joseph can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478